Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170058993 to Lim. 
Regarding claim 1, Lim discloses a vibration absorber for vehicle wheels comprising: a center cap 200 configured to open and close an opening provided at a center of a wheel (e.g. see Fig. 8); and a vibration absorption unit (500, 600) mounted on a back surface of the center cap to absorb a first vibration in an axial direction of the wheel transmitted through the center cap (as evident from Fig. 8).

Regarding claim 2, Lim discloses the absorber of claim 1 wherein the vibration absorption unit comprises: a housing 500 mounted on the back surface of the center cap (as evident from Fig. 8); a mass body 600 disposed in an internal space of the housing to vibrate in the axial direction of the wheel by the first vibration transmitted through the center cap (as evident from Fig. 8); and an elastic support 610 disposed in the internal space of the housing to support the mass body such that the mass body is able to vibrate in the axial direction of the wheel (as evident from Fig. 8).

Regarding claim 4, Lim discloses the absorber of claim 2 wherein the center cap comprises: a cap part (i.e portion covering the rotational axis as shown in Fig. 8) having a back surface to which the housing is attached (as evident from Fig. 8); a flange part provided at an edge of the cap part and connected to a wheel center of the wheel to receive the first vibration of the wheel (i.e. back edge; noted by the “O” in the annotated figure below); and a hooking part provided on the back surface of the cap part so that the hooking part is coupled to the wheel center when the flange part is connected to the wheel center (noted by the “X” in the annotated figure below).

    PNG
    media_image1.png
    421
    483
    media_image1.png
    Greyscale


Regarding claim 5, Lim discloses the absorber of claim 4 wherein the wheel center has a stepped part connected to the flange part in a surface contact state (as evident from the annotated figure above wherein the “x” covers the stepped part).

Regarding claim 8, Lim discloses the absorber of claim 2 wherein the wheel comprises a wheel rim 160 on which a tire (e.g. see [0015]) is mounted and a wheel disk 100 coupled to a wheel hub (portion defining 120), and wherein the housing is mounted on the back surface of the center cap and disposed in a space between the center cap and the wheel hub (as evident from Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of US 20170203610 to Fujimoto et al. (“Fujimoto”).

Regarding claim 6, Lim discloses the absorber of claim 2 wherein the mass body has a natural frequency (e.g. see [0026]) determined according to a mass of the mass body and a stiffness of the elastic support (e.g. see [0026]), but does not expressly disclose that wherein the natural frequency of the mass body is determined to coincide with a natural frequency of the wheel. Fujimoto discloses a wheel with a vibration absorber that is adjusted such that the frequency coincides with any of the natural frequencies of the wheel (see [0007]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the amount of noise generated by the wheel. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of US 20170210165 to Kawamura et al. (“Kawamura”).
Regarding claim 7, Lim discloses the absorber of claim 1 but does not disclose that the first vibration of the wheel is a vibration occurring in a frequency band of 300 to 400 Hz. However, Kawamura discloses a wheel experiencing resonation noise at 300 Hz (e.g. see [0004]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enabling a vehicle supported by the wheel to traverse a road surface. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617